DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on June 12, 2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Jessie Herrera on June 9, 2021.
The application has been amended as follows: 
Claim 1:
A method of injecting a chemical additive into a hydrocarbon bearing reservoir located at a wellsite, comprising: 
pumping a chemical additive from a chemical additive unit into a piping, wherein the chemical additive includes a surfactant, a non-ionic surfactant, a polymer, an acid, a nano-surfactant, a nano-polymer, a polymer coated nano-particle, a nano-solvent, and combinations thereof;
pumping an unfractionated hydrocarbon liquid mixture into the piping; 

pressurizing the treatment fluid with a pump; 
pumping the treatment fluid into a cooler; 
pumping a cooling agent into the cooler; 
cooling the treatment fluid using the cooling agent; and then 
pumping the treatment fluid into the hydrocarbon bearing reservoir.
Claim 2:
	Canceled
Claim 8:
The method of claim 1, wherein the pressurizing of the treatment fluid with the pump is to a pressure of 250 psig or greater.
Claim 9:
The method of claim 1, wherein the cooling of the treatment fluid using the cooling agent is to a temperature of 0 degrees Fahrenheit or lower, and further comprising freezing connate water located in the hydrocarbon bearing reservoir using the cooled treatment fluid, pumping additional treatment fluid into the hydrocarbon bearing reservoir, and diverting the additional treatment fluid using the frozen connate water to a selected location in the hydrocarbon bearing reservoir
Claim 10:
The method of claim 1, wherein the treatment fluid s paraffin located in the hydrocarbon bearing reservoir.
Claim 11:
The method of claim 1, wherein the treatment fluid s asphaltene located in the hydrocarbon bearing reservoir.
Claim 14:
A method of injecting a chemical additive into a hydrocarbon bearing reservoir located at a wellsite, comprising: 
pumping a chemical additive into a piping, wherein the chemical additive includes a surfactant, a non-ionic surfactant, a polymer, an acid, a nano-surfactant, a nano-polymer, a polymer coated nano-particle, a nano-solvent, and combinations thereof;
pumping an unfractionated hydrocarbon liquid mixture into the piping; 
mixing the chemical additive with the unfractionated hydrocarbon liquid mixture in the piping to form a treatment fluid, wherein the unfractionated hydrocarbon liquid mixture is a by-product of a de-methanized natural gas stream and comprises ethane, propane, butane, isobutane, pentane, and less than one percent methane by liquid volume; 
pressurizing the treatment fluid with a pump; 
vaporizing a foaming agent with a vaporizer; 
mixing the vaporized foaming agent with the treatment fluid to cool and generate a foamed treatment fluid; and then 
pumping the foamed treatment fluid into the hydrocarbon bearing reservoir.
Claim 16:
	Canceled
Claim 20:
The method of claim 14, wherein the pressurizing of the treatment fluid with the pump is to a pressure of 250 psig or greater.
Claim 21:
The method of claim 14, further comprising 
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Joseph et al., alone or in combination with Valencia et al. and/or Applicants’ Admitted Prior Art, teaches methods of injecting a chemical additive(s) into a hydrocarbon bearing reservoir by mixing the chemical additive with an unfractionated hydrocarbon liquid mixture, that is a by-product as recited, as set forth in the Final Rejection (mailed 2/12/2020). The reference(s), however, fail to teach the method steps in combination with the steps of mixing a chemical additive from the recited group and the unfractionated liquid mixture in the piping, and the steps of pressurizing, pumping, cooling and/or vaporizing, respectively, of the treatment fluid formed from said mixing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674